Exhibit 10.47

 

Cooperation Agreement of 50MWp Photovoltaic Grid-connected Power Generation
Project in Yangqiao of Fenyi County

 

Party A: People’s Government of Fenyi County

Party B: Xinyu Xinwei New Energy Co., Ltd.

 

Party A welcomes and supports Party B to invest and develop new energy project
in Fenyi County, and Party B is willing to invest and build 50MWp photovoltaic
grid-connected power generation project in Fenyi County; both parties, in the
principle of equality, mutual benefits, win-win cooperation and solid progress,
reach the following cooperation agreement as for relevant matters of the
project:

 

I. Party A supports and guarantees the project construction and development of
Party B, and will provide the most preferential policies and all-round service
in the aspects of preliminary work, construction and grid-connected of the
project, and actively coordinate relevant departments and units to help Party B
accelerate project construction progress. Party B will give full play to the
advantages in funds, talents, technologies, and etc. to accelerate the
preliminary work progress of the project, ensure the early commencement of the
project and produce benefits upon early completion.

 

II. As required by Party B building PV grid-connected power station project,
Party A accepts the Cooperation Agreement of 50MWp Photovoltaic Grid-connected
Power Generation Project in Yangqiao Town of Fenyi County signed by Party B and
Yangqiao Town of Fenyi County, and actively coordinates Yangqiao Town to perform
relevant responsibilities.

 

III. In the principle of win-win cooperation, based on 50MWp photovoltaic
grid-connected power generation project in Yangqiao Town, Party B will
vigorously promote the application of PV products, improve local energy-saving
and emission reduction benefits, increase local fiscal levy, enhance villagers’
income and increase villagers’ employment.

 

IV. Party B promises that land nature will not be changed for building
large-scale PV grid-connected power generation project in the plot;
comprehensive development will be carried out according to relevant national
stipulations, such commercial crops will be interplanted as agriculture and
forestry as well as medicinal materials; local employees will enjoy the priority
to be employed; local building materials will be adopted and relevant expenses
will be paid on schedule.

 

V. Party B will register a foreign-funded company in Fenyi County before
implementing the project; Party A will offer all the preferential policies to
the company as per local investment promotion policies for foreign investment
introduction.

 

Party A: People’s Government of Fenyi County (seal)

Rao Cheng (signature)

June 25, 2014

 

Party B: Xinyu Xinwei New Energy Co., Ltd. (seal)

Xiahou Min (signature)

June 25, 2014